Name: Commission Regulation (EC) No 353/2001 of 22 February 2001 amending Regulation (EC) No 2428/2000 granting Portugal a derogation for the 2000/01 marketing year from Articles 1(1) and 20(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: European Union law;  processed agricultural produce;  Europe;  cooperation policy;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|32001R0353Commission Regulation (EC) No 353/2001 of 22 February 2001 amending Regulation (EC) No 2428/2000 granting Portugal a derogation for the 2000/01 marketing year from Articles 1(1) and 20(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oil Official Journal L 053 , 23/02/2001 P. 0003 - 0003Commission Regulation (EC) No 353/2001of 22 February 2001amending Regulation (EC) No 2428/2000 granting Portugal a derogation for the 2000/01 marketing year from Articles 1(1) and 20(1) of Regulation (EC) No 2366/98 laying down detailed rules for the application of the system of production aid for olive oilTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2820/2001(2), and in particular Article 5 thereof,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(3), and in particular Article 2(4) thereof,Having regard to Council Regulation (EEC) No 2261/84(4), as last amended by Regulation (EC) No 1639/98(5), and in particular Article 19 thereof,Whereas:(1) Commission Regulation (EC) No 2428/2000(6) extends the final dates for lodging the cultivation declarations referred to in Articles 1 and 20(1) of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive for the 1998/99, 1999/2000 and 2000/01 marketing years(7), as amended by Regulation (EC) No 1273/1999(8), so that the Portuguese authorities can input the declarations into the GIS as they are lodged and deal immediately with any adjustments that need to be made.(2) In view of the checks that need to be undertaken, the time limits laid down by Regulation (EC) No 2428/2000 for lodging crop declarations are not long enough and must therefore be adjusted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The date "31 January 2001" in Article 1 of Regulation (EC) No 2428/2000 is replaced by "15 March 2001".Article 2The date "28 February 2001" in Article 2 of Regulation (EC) No 2428/2000 is replaced by "15 April 2001".Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 February 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 210, 28.7.1998, p. 32.(4) OJ L 208, 3.8.1984, p. 3.(5) OJ L 210, 28.7.1998, p. 38.(6) OJ L 279, 1.11.2000, p. 21.(7) OJ L 293, 31.10.1998, p. 50.(8) OJ L 151, 18.6.1999, p. 12.